Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-27-2006

Joyner v. Philadelphia
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4475




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Joyner v. Philadelphia" (2006). 2006 Decisions. Paper 830.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/830


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  No. 05-4475
                               ________________

                              BRUCE S. JOYNER,
                                          Appellant

                                         v.

               CITY OF PHILADELPHIA; DEIDRE ZONVIDE,
           A/K/A DEIADRE ZONVICE, A/K/A DEIADRE ZONVIDE;
              CITY OF PHILADELPHIA LEGAL DEPARTMENT;
           BERNARD EVANS; BRENDA LAKE; MICHELLE LAKE
                  ____________________________________

                 On Appeal From the United States District Court
                     For the Eastern District of Pennsylvania
                             (D.C. No. 05-cv-02129)
                    District Judge: Honorable James T. Giles
                 _______________________________________

                   Submitted Under Third Circuit LAR 34.1(a)
                                June 22, 2006

       Before: BARRY, CHAGARES AND COWEN, CIRCUIT JUDGES

                              (Filed: June 27, 2006 )

                           _______________________

                                  OPINION
                           _______________________




PER CURIAM

    In 2002 Bruce S. Joyner filed a complaint in the Philadelphia County Court of
Common Pleas seeking damages for injuries he incurred during a motor vehicle accident.

After the Court of Common Pleas entered a non-suit against him, Joyner unsuccessfully

appealed to the Pennsylvania Commonwealth and Supreme Courts. He then filed a

complaint, subsequently amended, in the District Court in which he challenges the state

courts’ decisions. The District Court held a hearing in which it explained to Joyner why it

did not have jurisdiction to entertain his complaint and later entered an order dismissing it

for lack of jurisdiction. This appeal followed.1

         Joyner’s complaint does no more than challenge the decisions in his state court

proceedings. However, as the District Court explained to Joyner, “a federal District Court

may not sit as an appellate court to adjudicate appeals of state court proceedings.” Port

Auth. Police Benev. Ass’n, Inc. v. Port Auth. of N. Y. and N. J. Police Dept., 973 F.2d
169, 177-79 (3d Cir. 1992). Accordingly, we will affirm the judgment of the District

Court.




   1
    We have jurisdiction under 28 U.S.C. § 1291. Our review is plenary. Walker v.
Horn, 385 F.3d 321, 328 n.19 (3d Cir. 2004).

                                              2